In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Costello, J.), dated May *43921, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Lisa Schroeder did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that the plaintiff Lisa Schroeder did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiffs to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955). The plaintiffs failed to do so (see, Taylor v Jerusalem Air, 280 AD2d 466; Grossman v Wright, 268 AD2d 79, 84). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.